Exhibit 10.1

 



ModusLink Global Solutions, Inc.

Restricted Stock Unit Agreement
Granted Under 2010 Incentive Award Plan

AGREEMENT made as of the _____ day of ________, ______ (the “Grant Date”)
between ModusLink Global Solutions, Inc., a Delaware corporation (the
“Company”), and _____________ (the “Participant”).

In consideration of the covenants and agreements herein contained, and intending
to be legally bound hereby, the parties hereto agree as follows:

1.Grant of RSUs.

The Company hereby grants to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Company’s 2010 Incentive Award
Plan (the “Plan”), ____________ restricted stock units (“Restricted Stock Units”
or “RSUs”). Each Restricted Stock Unit represents the right to receive one share
of common stock, $0.01 par value, of the Company (“Common Stock”) upon vesting
of such Restricted Stock Unit. The Participant agrees that the RSUs shall be
subject to vesting as set forth in Section 2 of this Agreement and the
restrictions on transfer set forth in Section 4 of this Agreement. Unless and
until the RSUs will have vested in the manner set forth in Section 2 hereof,
Participant will have no right to payment of any such RSUs. Prior to actual
payment of any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.

2.Vesting.

(a)One hundred percent (100%) of the RSUs will vest and become nonforfeitable on
the earlier of: (i) the first anniversary of the Grant Date, subject to
Participant’s continued employment or services through the first anniversary
date; (ii) the Participant’s “involuntary separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(n)) with the Company other than
for Cause (as defined in the Plan) and whether or not a Change in Control (as
defined in the Plan) has occurred; (iii) the Participant’s “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h)) for
“Good Reason” (as defined in Section 2(c) hereof) with the Company and whether
or not a Change in Control has occurred; (iv) the Participant’s separation from
service due to a disability (within the meaning of Treasury Regulation Section
1.409A-3(i)(4); or (v) the Participant’s death.

(b)Notwithstanding any contrary provision of this Agreement, upon Participant’s
“separation from service” (within the meaning of Treasury Regulation Section
1.409A-1(h)) with the Company for any reason other than pursuant to Section
2(a)(ii) through Section 2(a)(v) above, all then unvested RSUs subject to this
Agreement will thereupon be automatically forfeited, terminated and cancelled as
of the applicable termination date without payment of any consideration by the
Company, and Participant, or Participant’s beneficiary or personal
representative, as the case may be, shall have no further rights hereunder.

 

 



(c)For purposes of this Agreement, “Good Reason” means the occurrence of any of
the following circumstances without the Participant’s express written consent,
unless such circumstances are fully corrected by the Company within 30 days of
the notice of separation given by the Participant in respect thereof: (i) a
material diminution in Participant’s base compensation; (ii) a material
diminution in Participant’s authority, duties, or responsibilities; (iii) a
material change in the geographic location at which Participant must perform his
duties; provided further that the Participant’s separation from service shall
not be considered to have been on account of a Good Reason unless the
Participant provides the Company with not less than 60 days’ advance written
notice of separation delivered within 90 days of the initial occurrence of the
condition that is the basis for such Good Reason and the Company does not
correct the condition in the time frame described above.

(d)For purposes of this Agreement, employment with the Company shall include
employment with a parent or subsidiary of the Company.

3.Payment upon Vesting.

As soon as administratively practicable following the vesting of any RSUs
pursuant to Section 2(a) hereof, but in no event later than sixty (60) days
after such vesting date, the Company shall issue to Participant a number of
shares of Common Stock (either by delivering one or more certificates for such
shares or by entering such shares in book entry form, as determined by the
Company in its sole discretion) equal to the number of RSUs subject to this
award that vest on the applicable vesting date, unless such RSUs terminate prior
to the given vesting date pursuant to Section 2(b) hereof.

4.Restrictions on Transfer.

No RSU or any interest or right therein or part thereof shall be liable for the
debts, contracts or engagements of the Participant or his successors in interest
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, hypothecation, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), any attempted disposition thereof shall be null and void
and of no effect; provided however, that this Section 4 shall not prevent
transfers by will or by the applicable laws of descent and distribution.

5.Provisions of the Plan.

(a)This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

(b)In the event of any changes in capitalization of the Company effecting the
number or type of outstanding shares of Common Stock as a result of a stock
dividend, stock split or otherwise, the Board shall make such equitable
adjustments to the number of RSUs awarded to the Participant, the shares subject
to such RSUs as the Board deems appropriate in its discretion. Pursuant to the
terms of the Plan, upon the occurrence of a Business Combination (as defined in
the Plan), the Board may provide that the RSUs be assumed and all rights of the
Company hereunder inure to the benefit of the Company’s successor.

2

 



6.Withholding Taxes.

(a)The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state, local or other taxes of any kind required by law to be withheld with
respect to the vesting of the RSUs. The Participant shall satisfy such tax
withholding obligations by either (i) making a cash payment to the Company on
the date of vesting of the RSUs, in the amount of the Company’s withholding
obligation in connection with the vesting of such RSUs, (ii) for U.S. taxpayers
at the option of the Participant, and with and subject to the approval of the
Committee (as defined in the Plan), satisfy such tax withholding obligations by
transferring to the Company, on each date on which RSUs vest under this
Agreement, such number of vested RSUs (or shares of Common Stock) as have a fair
market value (calculated using for each such RSU (or share of Common Stock) the
last reported sale price of the common stock of the Company on the NASDAQ Global
Market (or such other market or exchange on which the Company’s Common Stock is
then listed, if it is not then listed on the NASDAQ Global Market) on the
vesting date) equal to the amount of the Company’s tax withholding obligation in
connection with the vesting of such RSUs or (iii) such other method as is
approved by the Company. To effect such delivery of the vested RSUs or shares of
Common Stock, the Participant hereby authorizes the Company to take any actions
necessary or appropriate to transfer ownership of such RSUs or to cancel any
certificate(s) representing such Common Stock to the Company; and if the Company
or its transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such transfer or cancellation, the Participant
shall promptly execute and deliver the same to the Company.

(b)The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement.

7.Miscellaneous.

(a)Rights of Stockholder; Dividends. No Participant shall, by virtue of any RSU,
be entitled to vote in any Company election, receive any dividend in respect of
a RSU or exercise any other rights of a stockholder of the Company. RSUs shall
not confer upon any Participant any rights of a stockholder of the Company
unless and until any such RSUs have vested and shares of Common Stock have been
distributed in respect of such RSUs.

(b)No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the RSUs pursuant to Section 2 hereof is earned only by continuing
service as an employee at the will of the Company (not through the act of being
hired or being granted shares hereunder). The Participant further acknowledges
and agrees that the transactions contemplated hereunder and the vesting schedule
set forth herein do not constitute an express or implied promise of continued
engagement as an employee or consultant for the vesting period, for any period,
or at all.

3

 



(c)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d)Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

(e)Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Company and the Participant and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.

(f)Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 7(f).

(g)Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

(h)Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties, and supersedes all prior agreements and understandings,
relating to the subject matter of this Agreement.

(i)Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

(j)Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the State of Delaware without regard to any
applicable conflicts of laws.

(k)Section 409A. This award is intended to be exempt from or to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the Department of Treasury regulations thereunder. If this award fails to be
exempt from Section 409A of the Code, and therefore deemed to be “deferred
compensation” subject to Section 409A of the Code, and if Participant is a
“specified employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code and Treasury Regulation Section 1.409A-1((i)) as of the date of the
Participant’s separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)), then the issuance of any shares that would otherwise be
made upon the date of the separation from service or within the first six months
thereafter will not be made on the originally scheduled dates and will instead
be issued in a lump sum on the date that is six months and one day after the
date of such Participant’s separation from service, with the balance of the
shares issued thereafter in accordance with the original vesting and issuance
schedule, but if and only if such delay in the issuance of the shares is
necessary to avoid the imposition of taxation in respect of the shares under
Section 409A of the Code. Each such installment of shares shall be a “separate
payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).
Notwithstanding anything to the contrary in this Agreement, the Company makes no
representation hereunder as to the particular tax treatment of the RSUs.

4

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

  ModusLink Global Solutions, Inc.                 By:  
 
    Name:       Title                    
 
                Address:                          

 

 



5

